                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JAYNE TAPPE,                                      CASE NO. C18-1363-JCC
10                          Plaintiff,                  MINUTE ORDER
11               v.

12    DIT, LLC d/b/a DIVERS INSTITUTE OF
      TECHNOLOGY, and XYZ INSURANCE
13    COMPANY,
14                          Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to withdraw as
19   counsel upon substitution (Dkt. No. 29). Having thoroughly considered the motion and the
20   relevant record, the Court GRANTS the motion. Michael Barcott is hereby granted leave to
21   withdraw as counsel for Defendant DIT, LLC, and Daniel F. Mullin and Aaron P. Gilligan of
22   Mullin, Allen & Steiner PLLC are hereby substituted as counsel of record for Defendant DIT,
23   LLC.
24          \\
25          \\
26          \\

     MINUTE ORDER
     C18-1363-JCC
     PAGE - 1
 1        DATED this 2nd day of November 2018.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1363-JCC
     PAGE - 2
